             Case 1:20-mj-10458-UA Document 2 Filed 09/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x

 UNITED STATES OF AMERICA,                                                      CONSENT TO PROCEED BY VIDEO OR
                                                                                TELE CONFERENCE

                             -against-
                                                                                20 -MJ- 10458     { UA) {

Bennie Lee James

                                                Defendant(s}.
-----------------------------------------------------------------x
                                                                                                       -----
Defendant Bennie Lee James      hereby voluntarily consents to participate in the following
proceeding via _X_ videoconferencing or _X_ teleconferencing:

   X     Initial Appearance Before a Judicial Officer

         Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form}

_X_      Bail/Detention Hearing

         Conference Before a Judicial Officer




Isl Bennie Lee James                                                 Isl Jonathan Marvinny
Defendant's Signature                                                Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant}

 Bennie Lee James - - - -                                            Jonathan Marvinny
Print Defendant's Name                                               Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencing technology.



Date                                                                 U.S. District Judge/U.S. Magistrate Judge
